Citation Nr: 0709311	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran had active service from January 1971 to January 
1991.

This appeal arises from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure due process and that there is a complete 
record upon which to decide the veteran's claim, so that he 
is afforded every possible consideration.

The Board of Veterans' Appeals remanded this case in March 
2006 for a compensation examination with review of the 
medical records and a nexus opinion.  
In April 2006, the AMC mailed to the veteran's address of 
record notice of VA's intention to examine him and that his 
claim would be decided on the evidence of record if he did 
not report for examination.  The post office returned the 
letter to the AMC as undeliverable in May 2006.  A June 2006 
report of telephone contact with the veteran reveals he had 
moved without informing VA.  His current address is on the 
report of contact.  The AMC offered to reschedule the 
compensation examination at Dallas VA Medical Center.  The 
veteran declined, expressing his preference that the case 
proceed without the examination.  

The AMC issued a supplemental statement of the case in 
September 2006 summarizing these events, mailing it to the 
old address.  The post office returned the SSOC to the AMC as 
undeliverable.  There is no indication of record the AMC 
remailed the SSOC to the veteran's current address.  This 
should be accomplished on remand.  See 38 C.F.R. §§ 19.31, 
19.37 (2006).

The March 2006 remand sought a medical opinion based on 
current examination findings and review of the record, 
including service medical records that contained notation of 
elevated blood pressure measurements.  Although regulation 
provides that an original claim for compensation will be 
decided on the evidence of record if the veteran fails to 
report of a necessary examination without good cause, 
38 C.F.R. § 3.655 (2006), it may be possible in this case to 
provide a medical opinion based on the evidence available.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a VA examiner to review 
the veteran's claims folder.  

The examiner is requested to provide an 
opinion as to the date of onset and 
etiology of the veteran's hypertension.  
The examiner should state whether it is at 
least as likely as not (50 percent or more 
likelihood) that the hypertension had its 
onset during active service or is related 
to any in-service disease or injury.  In 
providing this opinion, the examiner 
should specifically review the service 
medical records, including the various 
readings of elevated blood pressure during 
service.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached.

2.  Then, readjudicate the veteran's 
claim.  If it remains denied, provide the 
appellant and his representative, if any, 
a supplemental statement of the case and 
an appropriate period to respond.  The 
supplemental statement of the case must be 
mailed to the veteran at his most recent 
address of record, as listed on the Report 
of Contact, dated June 30, 2006.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


